Pennington, J.
— I cannot perceive any substantial reason for reversing the judgment of the justice. The state of demand sets out unnecessary matter; but I think it contains a good cause of action, and that the unnecessary matter may be considered as surplusage; or, perhaps, as inducement to the action. If the justice over-ruled legal testimony, this should have been made to appear. The grievance complained of, is the immoderate use of the mare, by which she was injured, and the plaintiff suffered, and this is sufficiently set out.
*698Kirkpatrick, C. J.
— This is a certiorari directed to NicholasNeighbor, Esq. of Morris county. I see no ground for reversal in this record. Some of the errors assigned in the reasons filed, are substantial, but unfortunately for the plaintiff, they do not appear upon the transcript, nor are they in any way verified. Therefore, in my opinion, let judgment be affirmed.
Rosseií, J. — Of the same opinion.
Judgment affirmed»